Citation Nr: 0126533	
Decision Date: 11/19/01    Archive Date: 11/27/01

DOCKET NO.  99-06 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether $4,876 received by the veteran's spouse should be 
considered countable income for the period from September 1, 
1998, through August 31, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to March 
1955.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 decision of the Department of 
Veterans Affairs (VA)  Jackson, Mississippi Regional Office 
(RO).  The veteran and his spouse testified at a hearing 
before a Hearing Officer at the RO in September 1999.  The 
Board remanded the case in October 2000 for additional 
development of the record.

The Board notes that by a January 1999 Decision on Waiver of 
Indebtedness, the RO determined that the veteran had been 
overpaid $1,218 in pension benefits on the basis of countable 
income including $4,876 received by the veteran's spouse from 
the sale of her mother's home.  The RO determined a waiver of 
recovery of that overpayment was warranted.  In light the 
Board's decision in this case, the matter of the overpayment 
in the amount of $1,218 is referred to the RO for the 
appropriate action.  

FINDINGS OF FACT

The $4,876.25 that the veteran's spouse received in August 
1998 was the profit from the sale of real property other than 
in the course of business.


CONCLUSION OF LAW

The $4,876 received by the veteran's spouse in August 1998 is 
not countable income for VA improved disability pension 
purposes. 38 U.S.C.A. § 1521 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 66 Fed. Reg. 45620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159, 
3.326(a)) (VCAA).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The provisions of these regulations apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of that 
the amendments to 38 C.F.R. § 3.156 relating to the 
definition of new and material evidence and to 38 C.F.R. 
§ 3.159 pertaining to VA assistance in the case of claims to 
reopen previously denied final claims, which apply to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620 (August 29, 2001); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).. 

The RO has not had an opportunity to consider this new 
legislation with regard to the appellant's claim.  The Board 
finds that given the favorable nature of the Board's decision 
with regard to the claim, that no further assistance in 
developing the facts pertinent to this issue is required.

The veteran was approved for disability pension in May 1974, 
effective in September 1973.

In August 1998, the veteran's spouse submitted a statement 
indicating that she had been paid $4,876.25 that same month 
from the sale of her mother's home.

By letter dated in December 1998, the RO notified the veteran 
that his improved disability pension was reduced, effective 
on September 1, 1998 to August 31, 1999 on the basis of 
countable income of $4,876.  

In January 2001, a statement was submitted indicating that 
veteran's spouse and her three siblings inherited, jointly 
and equally, property upon the death of their mother.  It was 
indicated that there was no will.  It was indicated that the 
property was sold and the proceeds divided four ways.  Also 
submitted is a copy of an August 1998 real estate settlement 
statement indicating that the veteran's spouse and her three 
siblings conveyed real property and that the veteran's spouse 
received $4,876.25.  Attached to the settlement statement is 
a copy of a warranty deed showing that the veteran's spouse 
and three children conveyed the property to buyers in August 
1998.

Under the applicable regulations, improved disability pension 
is a benefit payable by VA to veterans of a period of war 
because of disability.  Basic entitlement exists if, among 
other things, the veteran's income is not in excess of the 
applicable maximum pension rate specified in 38 C.F.R. § 
3.23.  38 U.S.C.A. § 1521(a),(b); 38 C.F.R. § 3.3(a)(3) 
(2001).  Pension benefits shall be paid at the maximum annual 
rate reduced by the amount of annual income received by the 
veteran.  38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a)(3)(vi), 
3.23(a), (b), (d)(4).

In determining annual income, all payments of any kind or 
from any source shall be counted as income during the 12-
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  Income from 
real or personal property is countable as income of the 
property's owner. 38 C.F.R. § 3.271(d) (2001).

The exclusions from countable income, as set forth in 38 
C.F.R. § 3.272(e) (2001), include the profit realized from 
the disposition of real or personal property other than in 
the course of business, except amounts received in excess of 
the sales price, for example, interest on deferred sales is 
included as income. 

After a full review of the record, including the statements 
and testimony of the veteran and his spouse, the Board 
concludes that $4,876 received by the veteran's spouse is not 
countable income for the period from September 1, 1998, 
through August 31, 1999.  The record clearly shows that the 
veteran's spouse and her three siblings inherited real 
property upon their mother's death.  As there was no will, 
the property passed to the veteran's spouse and she, along 
with her siblings, became the owners of that real property.  
The evidence shows that the veteran's spouse received $4,876 
following the sale of the property.  The sum received by the 
veteran's spouse falls under the exclusion from income 
provided for in 38 C.F.R. § 2.272(e) because it represents 
the profit realized from the disposition of real property 
other than in the course of business.  Therefore, the $4,876 
is excluded from income and is not countable form the period 
from September 1, 1998, through August 21, 1999.


ORDER

$4,876 received by the veteran's spouse is not countable 
income for the period from September 1, 1998, through August 
31, 1999.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

